12/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0465



                                No. DA 21-0465

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

THOMAS RALPH BRISTOW,

            Defendant and Appellant.


                                   ORDER

      Upon consideration of Appellant’s motion, and good cause

appearing therefore,

      IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. Upon receipt from Court Reporter Kendra

Steppler the transcript of the district court’s July 17, 2019, hearing

shall be filed in this cause.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                    December 22 2022